 

Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of
October 19, 2010, by and between DDi Corp., a Delaware corporation (the
“Company”), and [Name] (“Covered Agent”).

RECITALS

WHEREAS, Covered Agent performs a valuable service to the Company in his
capacity as a director and/or officer of the Company;

WHEREAS, the Company’s Bylaws, as amended and/or restated (the “Bylaws”),
provide for the indemnification of the directors, officers, employees and other
agents of the Company, including persons serving at the request of the Company
in such capacities with other corporations or enterprises, as authorized by the
Delaware General Corporation Law (the “DGCL”);

WHEREAS, the Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its directors, officers, employees and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Covered Agent to continue to serve as a director
and/or officer of the Company, the Company has determined and agreed to enter
into this Agreement with Covered Agent.

NOW, THEREFORE, in consideration of Covered Agent’s continued service as a
director and/or officer of the Company after the date hereof, the parties hereto
agree as follows:

AGREEMENT

1. Services to the Company. Covered Agent will serve, at the will of the Company
or under separate contract, if any such contract exists, as a director and/or
officer of the Company or as a director, officer or other fiduciary, employee or
agent of an affiliate of the Company, including any subsidiary or employee
benefit plan of the Company (each, an “Affiliate”); provided, however, that
Covered Agent may at any time and for any reason resign from such position(s)
(subject to any contractual obligation that Covered Agent may have assumed apart
from this Agreement or any obligation imposed by operation of law) and that
neither the Company nor any Affiliate shall have an obligation under this
Agreement to continue Covered Agent in any such position(s). This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries) and Covered Agent. The foregoing notwithstanding, this Agreement
shall continue in force after Covered Agent has ceased to serve as a director
and/or officer of the Company or as a director, officer, employee or agent of
the Company or any Affiliate.



--------------------------------------------------------------------------------

 

2. Indemnity of Covered Agent. The Company hereby agrees to hold harmless and
indemnify Covered Agent to the fullest extent authorized or permitted by the
provisions of the Bylaws and the DGCL, as the same may be amended from time to
time (but only to the extent that such amendment permits the Company to provide
broader indemnification rights than the Bylaws or the DGCL permitted prior to
adoption of such amendment).

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Covered Agent:

(a) Against any and all Expenses (as defined below) that Covered Agent becomes
legally obligated to pay because of any claim or claims made against or by
Covered Agent in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, and whether formal or informal (including an action by or in the
right of the Company), to which Covered Agent is, was or at any time becomes a
party or a participant, including as a witness or otherwise, or is threatened to
be made a party or participant, by reason of the fact that Covered Agent is, was
or at any time becomes a director, officer, employee or other agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
including a subsidiary of the Company (collectively, a “Proceeding”). The
definition of Proceeding shall be considered met if Covered Agent in good faith
believes the situation might lead to the institution of a Proceeding. “Expenses”
shall mean all expenses, including attorneys’ fees, witness fees, damages,
judgments, fines and amounts paid in settlement, any federal, state, local or
foreign taxes imposed on Covered Agent as a result of the actual or deemed
receipt of any payments under this Agreement, ERISA excise taxes and penalties
imposed on Covered Agent, costs associated with any appeals, including without
limitation the premium, security for, and other costs relating to any costs
bond, supersedeas bond, or other appeal bond or its equivalent, and any other
amounts for time spent by Covered Agent for which Covered Agent is not
compensated by the Company or any Affiliate or third party (i) for any period
during which Covered Agent is not an agent of, in the employment of, or
providing services for compensation to, the Company or any Affiliate, and
(ii) if the rate of compensation and the estimated time involved is approved by
the members of the Company’s Board of Directors (the “Board”) who are not
parties to any action with respect to which expenses are incurred, for Covered
Agent while an agent of, employed by, or providing services for compensation to
the Company or any Affiliate.

(b) Otherwise to the fullest extent as may be provided to Covered Agent by the
Company under the non-exclusivity provisions of the DGCL and the Bylaws, as the
same may be amended from time to time (but only to the extent that such
amendment permits the Company to provide broader indemnification rights than
permitted prior to adoption of such amendment).

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 2 or 3
hereof shall be paid by the Company:

(a) On account of any claim against Covered Agent solely for an accounting of
profits made from the purchase or sale by Covered Agent of securities of the
Company pursuant

 

- 2 -



--------------------------------------------------------------------------------

to the provisions of Section 16(b) of the Exchange Act (as defined below)
(“Section 16(b)”), or similar provisions of any federal, state or local
statutory law; provided that, with respect to a claim against Covered Agent
solely for an accounting of profits made from the purchase or sale by Covered
Agent of securities of the Company pursuant to the provisions of Section 16(b),
Covered Agent shall be entitled to the advancement of legal expenses unless the
Company reasonably determines that Covered Agent clearly violated Section 16(b)
and must disgorge profits to the Company pursuant to the terms thereof.
Notwithstanding anything to the contrary stated or implied in this Section 4(a),
indemnification pursuant to this Agreement relating to any Proceeding against
Covered Agent for an accounting of profits made from the purchase or sale by
Covered Agent of securities of the Company pursuant to the provisions of
Section 16(b) or similar provisions of any federal, state or local laws shall
not be prohibited if Covered Agent ultimately establishes in any Proceeding that
no recovery of such profits from Covered Agent is permitted under Section 16(b)
or similar provisions of any federal, state or local laws;

(b) for which payment is actually made to Covered Agent under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;

(c) if indemnification is not lawful under applicable law; or

(d) in connection with any Proceeding (or part thereof) initiated by Covered
Agent, or any Proceeding by Covered Agent against the Company or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the Proceeding was authorized by the
Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL or any
other applicable law, (iv) the Proceeding is initiated pursuant to Section 9
hereof, or (v) the Proceeding initiated by Covered Agent is a cross-claim or
counter-claim.

5. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Covered Agent is a director,
officer, employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Covered Agent shall
be subject to any Proceeding by reason of the fact that Covered Agent was
serving in the capacity referred to herein.

6. Partial Indemnification. Covered Agent shall be entitled under this Agreement
to indemnification by the Company for a portion of the Expenses that Covered
Agent becomes legally obligated to pay in connection with any Proceeding
referred to in Section 3 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and the Company shall indemnify
Covered Agent for the portion thereof to which Covered Agent is entitled.

7. Notification and Defense of Claim. Not later than 30 days after receipt by
Covered Agent of notice of the commencement of any Proceeding, Covered Agent
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof; but the omission so
to notify the Company will not relieve the

 

- 3 -



--------------------------------------------------------------------------------

Company from any liability which it may have to Covered Agent under this
Agreement or otherwise than under this Agreement, except to the extent (solely
with respect to the indemnity under this Agreement) that such omission to notify
materially prejudices the Company. With respect to any such Proceeding as to
which Covered Agent notifies the Company of the commencement thereof:

(a) the Company will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Covered Agent. After notice from the Company to Covered Agent of
its election to assume the defense thereof, the Company will not be liable to
Covered Agent under this Agreement for any expenses subsequently incurred by
Covered Agent in connection with the defense thereof except for reasonable costs
of investigation or otherwise as provided below. Covered Agent shall have the
right to employ separate counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Covered Agent unless (i) the
employment of counsel by Covered Agent has been authorized by the Company,
(ii) Covered Agent has reasonably concluded, and so notified the Company, that
there is an actual conflict of interest between the Company and Covered Agent in
the conduct of the defense of such action, (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Covered Agent’s separate counsel shall be at the
expense of the Company, (iv) there has been a Change in Control, or (v) Covered
Agent shall have reasonably concluded that counsel engaged by the Company on
behalf of Covered Agent may not adequately represent Covered Agent. A “Change in
Control” shall mean: (a) the acquisition, directly or indirectly, by any person
or group (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), of the beneficial ownership of
securities of the Company possessing more than fifty percent (50%) of the
combined voting power of all outstanding securities of the Company; (b) a merger
or consolidation in which the Company is not the surviving entity, except for a
transaction in which the holders of the outstanding voting securities of the
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation; (c) the sale, transfer or
other disposition (in one or more transactions or series of related
transactions) of all or substantially all of the assets of the Company; (d) a
complete liquidation or dissolution of the Company; or (e) any reverse merger in
which the Company is the surviving entity but in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding voting securities are transferred to or acquired by one or
more persons or entities different from the persons or entities holding those
securities immediately prior to such merger. If, under applicable laws and rules
of attorney professional conduct, there exists a potential, but not actual,
conflict of interest between the Company and Covered Agent, the Company’s
indemnification and Expense advancement obligations to Covered Agent under this
Agreement shall include reasonable legal fees and reasonable costs incurred by
Covered Agent for separate counsel retained by Covered Agent to monitor the
Proceeding (so that such separate counsel may assume Covered Agent’s defense if
the conflict of interest between the Company and Covered Agent becomes an actual
conflict of interest). The existence of an actual or

 

- 4 -



--------------------------------------------------------------------------------

potential conflict, and whether any such conflict may be waived, shall be
determined pursuant to the rules of attorney professional conduct and applicable
law. The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which Covered Agent shall have
made the conclusion provided for in clause (ii) above; and

(c) the Company shall not be liable to indemnify Covered Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Company shall be permitted to settle any action except that it shall not settle
any action or claim in any manner which would impose any penalty or limitation
on Covered Agent without Covered Agent’s written consent, which may be given or
withheld in Covered Agent’s sole discretion.

8. Advances of Expenses.

(a) Covered Agent shall have the right to advancement by the Company prior to
the final adjudication of any Proceeding of any and all Expenses relating to,
arising out of or resulting from any Proceeding paid or incurred by Covered
Agent or which Covered Agent determines are reasonably likely to be paid or
incurred by Covered Agent. The right to advances under this paragraph shall in
all events continue until final disposition of any Proceeding, including any
appeal therein. Advances shall be made without regard to Covered Agent’s ability
to repay the Expenses and without regard to Covered Agent’s ultimate entitlement
to indemnification under the other provisions of this Agreement. Advances shall
be unsecured and interest free. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.

(b) Covered Agent’s right to such advancement is not subject to the satisfaction
of any standard of conduct. Without limiting the generality or effect of the
foregoing, within five business days after any request by Covered Agent, the
Company shall, in accordance with such request (but without duplication),
(i) pay such Expenses on behalf of Covered Agent, (ii) advance to Covered Agent
funds in an amount sufficient to pay such Expenses, or (iii) reimburse Covered
Agent for such Expenses.

(c) Covered Agent shall qualify for advances upon the execution and delivery to
the Company of this Agreement, which shall constitute an undertaking providing
that Covered Agent undertakes to the fullest extent permitted by law to repay
the advance (without interest) if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Covered Agent is not entitled to be indemnified by the Company.
No other form of undertaking shall be required other than the execution of this
Agreement. The Company shall not initiate any proceeding seeking repayment of
any advanced Expenses pursuant to the foregoing undertaking other than (i) in
connection with the underlying and operative proceeding for which Covered Agent
has received such advanced expenses or (ii) by a proceeding initiated in the
Court of Chancery of the State of Delaware following a final judgment, not
subject to appeal, by a court of competent jurisdiction of the underlying and
operative proceeding for which Covered Agent received such advanced Expenses.

 

- 5 -



--------------------------------------------------------------------------------

 

9. Enforcement; Presumption of Entitlement.

(a) Any right to indemnification or advances granted by this Agreement to
Covered Agent shall be enforceable by or on behalf of Covered Agent in any court
of competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
30 days of request therefor. Covered Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting Covered Agent’s claim.

(b) It shall be a defense to any action for which a claim for indemnification is
made under Section 3 hereof (other than an action brought to enforce a claim for
Expenses pursuant to Section 8 hereof) that Covered Agent is not entitled to
indemnification because of the limitations set forth in Section 4 hereof.
Neither the failure of the Company (including the Board or the Company’s
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Covered Agent is proper in the
circumstances, nor an actual determination by the Company (including the Board
or the Company’s stockholders) that such indemnification is improper shall be a
defense to the action or create a presumption that Covered Agent is not entitled
to indemnification under this Agreement or otherwise.

(c) In any such Proceeding instituted by Covered Agent pursuant to this
Section 9, the Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary.

(d) In making any determination concerning Covered Agent’s right to
indemnification, there shall be a presumption that Covered Agent has satisfied
the applicable standard of conduct, and the Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.
For purposes of any determination of good faith, Covered Agent shall be presumed
to have acted in good faith if Covered Agent’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Covered Agent by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or the
Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker, compensation consultant, or
other expert selected with reasonable care by the Company or the Board or any
committee of the Board. The provisions of this Section 9(d) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which Covered
Agent may be deemed to have met the applicable standard of conduct. Whether or
not the foregoing provisions of this Section are satisfied, it shall in any
event be presumed that Covered Agent has at all times acted in good faith and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company. Any determination concerning Covered Agent’s right to
indemnification that is adverse to Covered Agent may be challenged by Covered
Agent in the Court of Chancery of the State of Delaware. No determination by the
Company (including without limitation by its directors or any independent
counsel) that Covered Agent has not satisfied any applicable

 

- 6 -



--------------------------------------------------------------------------------

standard of conduct shall be a defense to any claim by Covered Agent for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Covered Agent has not met any applicable
standard of conduct.

(e) The termination of any Proceeding by judgment, order, settlement (with or
without court approval), conviction, or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of Covered Agent to indemnification or
create a presumption that Covered Agent did not act in good faith and in a
manner which Covered Agent reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal proceeding, that
Covered Agent had reasonable cause to believe that Covered Agent’s conduct was
unlawful.

(f) If the person or persons so empowered to make a determination concerning
Covered Agent’s right to indemnification pursuant to this Agreement shall have
failed to make the requested determination within 30 days after any judgment,
order, settlement, dismissal, arbitration award, conviction, acceptance of a
plea of nolo contendere or its equivalent, or other disposition or partial
disposition of any Proceeding or any other event that could enable the Company
to determine Covered Agent’s entitlement to indemnification, the requisite
determination that Covered Agent is entitled to indemnification shall be deemed
to have been made.

(g) The remedies provided for in this Section 9 shall be in addition to any
other remedies available to Covered Agent at law or in equity.

10. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Covered Agent, who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

11. Non-Exclusivity of Rights. The rights conferred on Covered Agent by this
Agreement shall not be exclusive of any other right which Covered Agent may have
or hereafter acquire under any statute, provision of the Company’s Certificate
of Incorporation, as amended and/or restated, or Bylaws, each as may be amended
and/or restated from time to time, agreement, vote of stockholders or directors,
or otherwise, both as to action in Covered Agent’s official capacity and as to
action in another capacity while holding office.

12. Survival of Rights; Change in Control.

(a) The rights conferred on Covered Agent by this Agreement shall continue after
Covered Agent has ceased to be a director, officer, employee or other agent of
the Company or to serve at the request of the Company as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise and shall inure to the benefit
of Covered Agent’s heirs, executors and administrators.

(b) The Company shall require and cause any successor thereto (whether direct or
indirect) in connection with a Change in Control, by written agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
Change in Control occurred.

 

- 7 -



--------------------------------------------------------------------------------

 

13. Contribution. To the fullest extent permitted by applicable law, if the
indemnification provided for in this Agreement is unavailable to Covered Agent
for any reason whatsoever, the Company, in lieu of indemnifying Covered Agent,
shall contribute to the amount incurred by or on behalf of Covered Agent,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and Covered
Agent as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Covered Agent in connection with such
event(s) and/or transaction(s).

14. Liability Insurance.

(a) For the duration of Covered Agent’s service as a director and/or officer of
the Company, and thereafter for so long as Covered Agent shall be subject to any
pending or possible indemnifiable claim, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and/or officers of the Company that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. The minimum AM Best
rating for the insurance carriers of such insurance shall be not less than A-VI.

(b) In the event of a Change in Control, the Company shall (i) maintain in force
any and all insurance policies then maintained by the Company in providing
directors’ and officers’ insurance, in respect of Covered Agent, or (ii) require
and cause any successor thereto (whether direct or indirect) to obtain and
maintain a directors’ and officers’ liability insurance policy that provides
coverage for Covered Agent that is at least substantially comparable in scope
and amount to that provided to Covered Agent by the Company as of immediately
prior to the Change in Control, in each case for the six-year period immediately
following the Change in Control. This “tail coverage” shall be placed by the
Company’s insurance broker.

(c) In the event that any action is instituted by Covered Agent under this
Agreement or under any liability insurance policies maintained by the Company to
enforce or interpret any of the terms hereof or thereof, Covered Agent shall be
entitled to be paid all Expenses incurred by Covered Agent with respect to such
action, regardless of whether Covered Agent is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by Covered
Agent as a basis for such action was not made in good faith or was frivolous.

(d) The Company shall make available to Covered Agent a copy of all directors’
and officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials. The Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next without the prior approval thereof by a majority vote of the incumbent
directors of the Company, even if less than a quorum.

 

- 8 -



--------------------------------------------------------------------------------

 

15. Optional Trust. The Company may, but shall not be required to create a trust
fund, grant a security interest or use other means, including without limitation
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance Expenses pursuant to this
Agreement.

16. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Covered Agent for purposes of determining any rights under
this Agreement.

17. Separability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

18. Coverage; Superseding Prior Agreement. This Agreement shall apply with
respect to Covered Agent’s service as a director, officer, employee or other
agent of the Company or any Affiliate prior to the date of this Agreement.

19. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware (without regard to conflicts
of laws principles).

20. Amendment; Termination and Waiver. No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective unless in
writing signed by the Company and Covered Agent. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.

21. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Covered
Agent, Covered Agent’s estate, spouse, heirs, administrators, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

22. Specific Performance. The Company and Covered Agent agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Covered Agent
irreparable harm. Accordingly, the parties hereto agree that Covered Agent may
enforce this Agreement by seeking injunctive relief and/or

 

- 9 -



--------------------------------------------------------------------------------

specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Covered Agent shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Covered Agent further
agree that Covered Agent shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Covered Agent by a
court of competent jurisdiction, and the Company hereby waives any such
requirement of a bond or undertaking.

23. Offset Against Other Rights. The Company’s obligation to indemnify, hold
harmless or advance Expenses hereunder to Covered Agent who is or was serving at
the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Covered Agent has actually received as indemnification, hold
harmless or exoneration payments or advancement of expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise. Notwithstanding any other provision of this Agreement to the
contrary, (i) Covered Agent shall have no obligation to reduce, offset,
allocate, pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Covered Agent prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Covered Agent holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company.

24. Information Sharing. If the Covered Agent is the subject of or is implicated
in any way during an investigation, whether formal or informal, to the extent
not prohibited by any applicable law, rule, regulation or order, the Company
shall share with Covered Agent any information it has turned over to any third
parties concerning the investigation (“Shared Information”). By executing this
agreement, Covered Agent agrees that such Shared Information is material
non-public information that Covered Agent is obligated to hold in confidence and
may not disclose publicly; provided, however, that Covered Agent is permitted to
use the Shared Information and to disclose such Shared information to Covered
Agent’s legal counsel solely in connection with defending Covered Agent from
legal liability.

25. Identical Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, including counterparts transmitted by facsimile or other
electronic communication, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement. Facsimile signatures, or signatures delivered by other
electronic transmission, shall be as effective as original signatures.

26. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

- 10 -



--------------------------------------------------------------------------------

 

27. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed, (ii) when sent by confirmed electronic mail, with verification of
receipt, or by facsimile, in either case, if sent during regular business hours;
if not, then on the next business day; or (iii) upon the third business day
after the date on which such communication was mailed if mailed by certified or
registered mail, return receipt requested, with postage prepaid.

(a) All communications shall be delivered to Covered Agent at the address
indicated on the signature page hereof, or at such other address as Covered
Agent shall designate by ten days’ advance written notice to the Company.

(b) All communications shall be delivered to the Company at 1220 N. Simon
Circle, Anaheim, California 92806, Attention: Chief Executive Officer, or such
other address as may have been furnished to Covered Agent by the Company.

[Signature page follows]

 

- 11 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

DDI CORP. By:  

 

Name:  

 

Its:  

 

COVERED AGENT

 

[Name]   Address:  

 

 

 

 

 

[SIGNATURE PAGE TO INDEMNITY AGREEMENT]



--------------------------------------------------------------------------------

 

Schedule A

The following directors and executive officers have entered into the form of
indemnification agreement:

Robert J. Amman

Jay B. Hunt

Andrew E. Lietz

Bryant R. Riley

Steven C. Schlepp

Carl R. Vertuca, Jr.

Mikel H. Williams

Michael J. Dodson

Michael R. Mathews

Gerald P. Barnes

Coleman Barner